Citation Nr: 0838023	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-22 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1966 to 
September 1966.  The appellant is the surviving spouse of the 
veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in San Juan, 
the Commonwealth of Puerto Rico, which denied the above 
claim.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or has a factual need for aid and attendance 
demonstrated by an inability to care for most of her daily 
personal needs or protect herself from the hazards and 
dangers of her daily environment.

2.  The competent medical evidence does not show that the 
appellant is substantially confined to her home or the 
immediate premises.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance of another person or 
on being housebound have not been met.  38 U.S.C.A. §§ 1541, 
5103, 5103A, and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.350, 3.351, 3.352 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letters dated in March 2006, April 2006, and September 
2008, the appellant was notified of the evidence not of 
record that was necessary to substantiate her claim. She was 
told what information that she needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in September 2008.  Adequate notice has been provided 
to the appellant  prior to the transfer and certification of 
his case to the Board and complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because the special monthly pension claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The appellant's relevant private and 
VA medical treatment records have been obtained.  She has 
been provided VA medical examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Special Monthly Pension

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance 
or of being housebound.  38 U.S.C.A. § 1541(d), (e); 38 
C.F.R. § 3.351(a)(5).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.

It is not required that all of the disabling conditions 
enumerated in the above paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the appellant is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
appellant is so helpless as to need regular aid and 
attendance, not that there be constant need.  38 C.F.R. § 
3.352(a).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541; 38 
C.F.R. § 3.351(f).

A surviving spouse will be considered to be permanently 
housebound when she is substantially confined to her house 
(ward or clinic areas, if institutionalized) or immediate 
premises by reason of a disability or disabilities reasonably 
certain to remain throughout her lifetime.  38 U.S.C.A. § 
1541(e)(2); 38 C.F.R. § 3.351(f).

A private medical record from F. J. F., M.D., dated in 
October 2005, shows that the appellant was said to have 
rheumatoid arthritis and blood circulation.  It was indicated 
that she needed assistance to perform her daily tasks.  She 
was said to have walking difficulty; that she needed a 
companion for her medical appointments; that she needed help 
for her food preparation; and for follow-up of her daily 
prescriptions.

A VA joints examination report dated in May 2006 shows that 
the appellant was said to have a history of high blood 
pressure, kidney stones, and rheumatoid arthritis.  She 
described bilateral shoulder, elbow, wrist, knee, and ankle 
pain associated with cramps in the legs and hands, which were 
controlled with pain medication (with side-effects resulting 
in severe stomach ache).  She described the pain as occurring 
daily and lasting approximately four to five hours.  Rest was 
said to alleviate the pain.  Pain in the major joint areas 
would occur every other day, with the major functional impact 
being that she could not do coffee.  She was not using 
crutches, brace, cane, or corrective shoes for ambulation.  
There was no history of joint surgeries; no episodes of 
subluxation or dislocation; and no constitutional symptoms 
for inflammatory arthritis.  She indicated that she could not 
work due to a low back and emotional condition.  On her daily 
activities such as grooming, bathing, feeding, and dressing, 
she was independent.  She would occasionally need help upon 
dressing and to groom.  When she would need help, she would 
do it with severe difficulty and with the help of another 
person.  No prosthesis was said to be needed.  She was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination following repetitive use of her respective 
joints.  She had a normal gait.  The diagnosis was rheumatoid 
arthritis; and osteopenia, L4-L5 discogenic disease and 
degenerative joint disease of the hips and lumbar spine, 
polydactyl of the feet by arthritic bone survey X-rays.  The 
examiner indicated that after examining the appellant based 
solely on her musculoskeletal condition, she was in no need 
of aid and attendance.

A VA aid and attendance or housebound examination report 
dated in May 2006, shows that the appellant reported 
generalized bone aches involving mostly the low spine, hip, 
and lower extremities, as well as the wrist in the form of 
carpal tunnel.  She also described having asthma which she 
would handle efficiently with medication.  Her chief 
disabling problem was said to be her multiple joint aches 
with no localized signs, which she would treat with pain 
medication.  She noted that the pain medication would cause 
epigastric discomfort, but there was no history of gastro-
intestinal bleeding, and she continued to use the medication.  
The appellant arrived at the examination with private 
transportation accompanied by her son.  She was not 
hospitalized or permanently bedridden.  She had adequate 
vision.  She was able to manage her own payment benefits.  
She did not complain of dizziness, bladder incontinence, loss 
of memory, or balance problems.  Her ability to ambulate is 
only limited by painful joint movements.  On a typical day, 
she would do the usual home chores on her own house.  Her 
build and posture were normal, and the state of her nutrition 
was adequate.  Her gait was somewhat guarded but normal.  
Except for carpal tunnel, there was no gross deformity of the 
upper extremities.  There was no gross deficiency or 
functional restriction of the lower extremities.  She 
reported weakness of the right knee which would result in a 
tendency to fall at times.  There was no deficit in weight 
bearing, balance, or propulsion.  There was reported low back 
pain, but no thoracic deformity to interfere with breathing.  
She was able to walk, without assistance except for 
occasional tendency for the right knee to falter.  She would 
use no mechanical aid.  She was able to leave the home or 
immediate premises at will.  There were no major 
restrictions.  The diagnosis was generalized bone and joint 
aches due to degenerative joint disease, mostly in the spine 
and hip and the right knee and wrist; and bronchial asthma.

A September 2007 medical statement for consideration of aid 
and attendance submitted by the appellant, and completed by 
Dr. F., the appellant's private physician, indicates that she 
was alert and cooperative, but had poor concentration.  She 
was said to have difficulty with movement, decreased range of 
motion, and difficulty with clothing herself.  She was also 
said to have difficulty with ambulation and needing 
assistance because her lower extremities were tender to 
palpation, and she had difficulty with flexion.  She was said 
to have difficulty with ambulation and travel due to her 
multiple conditions.  The examiner opined that she was unable 
to walk without the assistance of another person, but that 
she could leave the home and immediate premises with 
restriction.  The diagnosis was lumbar disc disease; diabetes 
mellitus, type II; peripheral vascular insufficiency; and 
osteoarthritis.  The examiner concluded that the appellant 
required the daily personal health care services of a skilled 
provider without which the appellant would require hospital, 
nursing home, or other institutional care.

With respect to whether the appellant requires aid and 
attendance, the record is negative for any indication that 
the appellant is blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or is a patient in a nursing home because of mental or 
physical incapacity.  38 C.F.R. § 3.351(c).

The Board now turns to a determination of whether a factual 
need for aid and attendance is present.  Although the medical 
evidence demonstrates that the appellant needs assistance at 
times, the evidence of record does not reveal that the 
appellant is so helpless as to need regular aid and 
attendance. The record does not show an inability to keep 
herself ordinarily clean and presentable; need for frequent 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect her from the hazards or dangers incident to her daily 
environment.  38 C.F.R. § 3.352(a).  While the September 2007 
report from Dr. F. suggested that the appellant had poor 
concentration, and had difficulty with movement and with 
clothing herself, the May 2006 VA examination reports 
revealed that on a typical day, she would do the usual home 
chores on her own house.  On her daily activities such as 
grooming, bathing, feeding, and dressing, she was said to be 
independent, with only an occasional need help upon dressing 
and to groom.  The opinion of the VA examiners are considered 
probative as they were definitive, based upon a complete 
examination of the veteran, and supported by detailed 
rationale, thus, carrying significant weight.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000). 
No disability has been identified that would be of such 
severity as to impose the degree of restrictions contemplated 
by the cited regulation.

With respect to whether the appellant is housebound, the 
record is negative for any indication that the appellant is 
substantially confined to her house or immediate premises by 
reason of a disability or disabilities reasonably certain to 
remain throughout her lifetime.  38 C.F.R. § 3.351(f).  As 
noted above, while Dr. F. asserted that the appellant was 
unable to walk without the assistance of another person, he 
did establish that she could leave the home and immediate 
premises, albeit with restriction.  The VA examiners in May 
2006 established that the appellant was able to walk, without 
assistance except for occasional tendency for the right knee 
to falter; that she would use no mechanical aid or assistive 
device for ambulation; and that she was able to leave the 
home or immediate premises at will, with no major 
restrictions.  

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  As noted above, the Board finds probative the 
comprehensive VA examination reports as they were definitive, 
based upon a complete examination of the veteran, and 
supported by detailed rationale.  

The appellant is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, she is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Consequently, the Board 
finds that entitlement to special monthly pension for a 
spouse based on the need for regular aid and attendance or by 
reason of being housebound is not warranted. 

ORDER

Special monthly pension for a spouse based on the need for 
regular aid and attendance or by reason of being housebound 
is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


